DETAILED ACTION
	The following is a response to the amendment filed 8/3/2021 which has been entered.
Response to Amendment
	Claims 1-11 are pending in the application.
	-The objection to the specification has been withdrawn due to applicant amending the abstract accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 1 and 6 accordingly.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-a method to control the execution of a shift to a lower gear with a released
accelerator pedal in a drivetrain provided with a dual-clutch, servo-assisted
transmission, so as to shift from a current gear to a following shorter gear; the
transmission having two primary shafts; at least one secondary shaft connected to drive wheels; and two clutches, each interposed between a drive shaft of an internal
combustion engine and a corresponding primary shaft; the control method being the steps of: opening, in a first instant, an outgoing clutch associated with the
current gear and closing an incoming clutch associated with the following gear;
completing the opening of the outgoing clutch by means of a first linear ramp in a
second instant; closing the incoming clutch by means of a second linear ramp
starting from a third instant, prior to or coinciding with the second instant;
synchronizing, between the second and fourth instants, a rotation speed of the
 engine with a rotation speed of the incoming clutch, namely with speed imposed
by the gear ratio of the following gear; completing the closing of the incoming
clutch in a fifth instant, which coincides with or is subsequent to the second
instant; and activating the engine so as to generate a torque between the third
and fourth instants in order to increase the speed of the engine and in combination with the limitations as written in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        August 13, 2021